Citation Nr: 1034675	
Decision Date: 09/15/10    Archive Date: 09/21/10

DOCKET NO.  07-30 406	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for 
bilateral hearing loss.  

2.  Entitlement to service connection for bilateral hearing loss.  



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Nigam, Associate Counsel



INTRODUCTION

The Veteran served on active duty from November 1960 to November 
1963.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2007 rating action by the VA RO that 
denied the Veteran's petition to reopen a previously-denied claim 
of service connection for hearing loss.  

In September 2009, the Veteran was afforded a Central Office 
hearing before the undersigned Acting Veterans Law Judge.  A 
transcript of that hearing is associated with the claims file.  

The issue of entitlement to service connection for bilateral 
hearing loss, on the merits, is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the Veteran if further action is required on his part.  


FINDINGS OF FACT

1.  A June 2005 rating decision denied the Veteran's claim of 
service connection for bilateral hearing loss; the Veteran was 
notified of the decision but did not submit a timely appeal.  

2.  The evidence received since the RO's June 2005 rating 
decision is neither cumulative nor redundant of the evidence of 
record at the time of the last prior final denial and relates to 
an unestablished fact necessary to substantiate the claim.


CONCLUSION OF LAW

New and material evidence has been received to reopen the claim 
of connection for bilateral hearing loss.  38 U.S.C.A. § 5108 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.104, 3.156, 3.159 
(2009).  
REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act (2000)

Initially, the Board notes that, in November 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 
Stat. 2096 (2000), was signed into law. See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, and 5107 (West 2002).  To implement the 
provisions of the law, VA promulgated regulations at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2003).  

VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for benefits, 
an enhanced duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as well 
as the duty to notify the claimant what evidence will be obtained 
by whom. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  

In addition, they define the obligation of VA with respect to its 
duty to assist a claimant in obtaining evidence.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).  

The Board points out, with respect to the Veteran's petition to 
reopen the claim for service connection, that VCAA expressly 
provides that nothing in the Act "shall be construed to require 
[VA] to reopen a claim that has been disallowed except when new 
and material evidence is presented or secured, as described in 
section 5108 of this title."  38 U.S.C. § 5103A(f).  

However, considering the duties imposed by VCAA and its 
implementing regulations, the Board finds that all notification 
and development action needed to fairly adjudicate the petition 
to reopen has been accomplished.  

To the extent that the action taken hereinbelow is fully 
favorable to the Veteran's petition to reopen his claim, the 
Board finds that any failure on VA's part in not completely 
fulfilling the VCAA notice requirements is harmless.  See ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).
 
Under these circumstances, the Board finds that there is no 
prejudice to the Veteran in proceeding, at this juncture, with an 
appellate decision as to the petition to reopen a previously-
denied claim.  

Legal Criteria

Generally, a claim that has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter be 
reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002 
& Supp. 2009).  

However, with exception, 38 U.S.C.A. § 5108 provides that if new 
and material evidence is presented or secured with respect to a 
claim which has been disallowed, the Secretary shall reopen the 
claim and review the former disposition of the claim.  

The Board must consider the question of whether new and material 
evidence has been received because it goes to the Board's 
jurisdiction to reach the underlying claim and adjudicate the 
claim de novo.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 
2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  

If the Board finds that no such evidence has been offered, that 
is where the analysis must end, and what the RO may have 
determined in that regard is irrelevant.  Barnett, supra.  
Further analysis, beyond consideration of whether the evidence 
received is new and material is neither required nor permitted.  
Id.  at 1384.  See also Butler v. Brown, 9 Vet. App. 167, 171 
(1996).  

"New" evidence is defined as existing evidence not previously 
submitted to agency decision makers.  "Material" evidence means 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence previously of record, 
and must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).  

In determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed."  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  The Federal Circuit has 
held, however, that evidence that is merely cumulative of other 
evidence in the record cannot be new and material even if that 
evidence had not been previously presented to the Board.  Anglin 
v. West, 203 F.3d 1343 (2000).  

Analysis

Although the Board has an obligation to provide adequate reasons 
and bases supporting this decision, there is no requirement that 
the evidence submitted by the Veteran or obtained on his behalf 
be discussed in detail.  

Rather, the Board's analysis below will focus specifically on 
what evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with respect 
to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 
(2000).  

The Veteran contends that he currently suffers from bilateral 
hearing loss that is related to his active service.  
Specifically, he asserts that, while serving in the Army as a 
finance clerk and disbursing specialist, he was exposed to 
acoustic trauma due to unprotected noise exposure to high noise 
levels during firearms training.  This assertion is supported by 
the Veteran's hearing testimony.  

The Board notes that service records confirm that the Veteran's 
military occupational specialty (MOS) was disbursing specialist, 
which is not an MOS characteristically associated with acoustic 
trauma.  

By way of procedural background, as noted, the Veteran's initial 
claim of service connection for bilateral hearing loss was denied 
in a June 2005 rating decision, on the basis that there was no 
showing of treatment for any bilateral hearing loss in-service 
and there was no evidence linking any current bilateral hearing 
loss to service.  

The Veteran was notified in writing of this latest action and his 
appellate rights, but did not file a timely Substantive Appeal to 
the Board.  Hence, as noted, that decision is final.  38 U.S.C.A. 
§ 7105.  

The evidence of record at the time of the RO's June 2005 rating 
action included the Veteran's service treatment records, VA 
treatment records, and a December 2005 VA audiology examination 
report.  

The evidence added to the record since the June 2005 RO rating 
decision includes the Veteran's written statements and Central 
Office hearing testimony.  

Based on a comprehensive review of the record, the Board finds 
the evidence added since the June 2005 rating decision regarding 
the Veteran's service connection provides a more complete picture 
of the circumstances surrounding the origin of the Veteran's 
claimed bilateral hearing loss.  See Hodge v. West, 115 F.3d 
1356, 1363 (Fed. Cir. 1998), and thus is new and material.  

Specifically, the Veteran's hearing testimony at his September 
2009 Central Office hearing, along with his written statements 
are new, in that they are evidence that has not been considered 
by the RO.  They are material in that they relate to a previously 
unestablished fact necessary to establish the claim; 
specifically, that the Veteran was exposed to acoustic trauma in 
the form of small arms fire in service.  The Board notes that the 
Veteran is competent to report events during active service.  

Accordingly, reopening of the claim is in order.  The Veteran's 
claim is allowed to that extent.


ORDER

As new and material evidence has been received, reopening of the 
claim for service connection for bilateral hearing loss is 
granted.


REMAND

The Board has determined that further development is required 
before the Board decides the Veteran's reopened claim.

The Board notes that there is no indication in service treatment 
records (STRs) of hearing loss during active service.  However, 
the absence of evidence of a hearing disability during service 
(or of compensable hearing loss within the first year after 
discharge) is not fatal to a claim of service connection for 
hearing loss.  See 38 C.F.R. § 3.385; Ledford v. Derwinski, 3 
Vet. App. 87, 89 (1992).  Rather, service connection may still be 
granted if the medical evidence provides a sound basis for 
attributing the credible evidence of in-service acoustic trauma 
to the post-traumatic hearing loss disability.  See Hensley, 5 
Vet. App. at 159.  

The Veteran underwent a VA audiology examination in December 
2005, during which he provided a history of unremarkable pre-
military noise exposure, non-combat service in the Army from 1960 
to 1963, and post-service noise exposure while working in law 
enforcement.  The audiologist diagnosed normal-to-moderate 
hearing loss in the right ear and mild hearing loss above 3000 Hz 
in the left ear.  However, the audiologist did not provide an 
opinion as to whether the diagnosed hearing loss is related to 
active service.

Hence, in light of the Veteran's credible assertions that he was 
exposed to acoustic trauma in service, along with the inadequacy 
of the December 2005 VA examination that did not include an 
opinion as to the etiology of the Veteran's current hearing loss, 
he should be scheduled for another examination in order to 
evaluate the current nature and etiology of his claimed bilateral 
hearing loss.  

The actions identified herein are consistent with the duties to 
notify and assist imposed by the VCAA.  See 38 C.F.R. § 3.159 
(2009).  However, identification of specific actions requested on 
remand does not relieve the RO of the responsibility to ensure 
full VCAA compliance.  

Hence, in addition to the requested actions, the RO should also 
undertake any other development or notification action deemed 
warranted by VCAA prior to readjudicating the claim on appeal.  
The RO's adjudication of the claim should include consideration 
of all evidence added to the record since the RO's last 
adjudication of the claim.  

Accordingly, the case is REMANDED for the following action:

1.  The RO or the AMC should undertake 
appropriate development to obtain any 
outstanding medical records pertaining to 
treatment or evaluation of the Veteran's 
bilateral hearing loss not already of record.  

2.  Then, the Veteran should be afforded an 
examination by an appropriate specialist to 
determine the etiology of the Veteran's 
claimed bilateral hearing loss.  The claims 
folder must be made available to and reviewed 
by the examiner.  

Based upon the examination results and the 
review of the claims folder, the examiner 
should state an opinion with respect to any 
conductive hearing loss and/or any 
sensorineural hearing loss as to whether it 
is at least as likely as not (50 percent or 
better probability) that the disorder is 
etiologically related to the Veteran's active 
service.  The rationale for each opinion 
expressed must be provided.  

3.  The RO or the AMC should also undertake 
any other development it determines to be 
warranted.  

4.  Then, the RO or the AMC should 
readjudicate the issue on appeal.  If the 
benefit sought on appeal is not granted to 
the Veteran's satisfaction, the RO or the AMC 
should furnish to the Veteran a Supplemental 
SOC and afford him the requisite opportunity 
to respond before the case is returned to the 
Board for further appellate review.  

By this remand the Board intimates no opinion as to any final 
outcome warranted.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).  



______________________________________________
JOHN H. NILON
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


